DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.

Allowable Subject Matter
The allowability of the claims 1-19, as indicated in the Notice of Allowance mailed on 4/26/2022, has been withdrawn due to the newly discovered prior art, Bergendahl et al. (US 2018/0069000 A1), listed in the IDS submitted on 4/27/2022.  Please see rejections below for details.

Claim Interpretation
Claim 1 recites “surface area” in lines 17-18.  These are interpreted as the width of the first/second portion. 
Claim 3 recites the limitation " said substantially horizontally oriented bottom central surface and said substantially horizontally oriented recessed surface " in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 & 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a silicon dioxide region” in line 5 of claim 3.  It is unclear whether this silicon dioxide region is the same or different than the oxide layer in line 15 of claim 1. For the purpose of examination, it is considered to be the same.
Claim 5 recites “a high-k replacement gate insulation layer and a replacement gate electrode that comprises at least one metal-containing layer of material” in lines 2-3.  It is unclear whether the “high-k replacement gate insulation layer” is the same as the “first/second gate dielectric layer” in line 3-5 of claim 1. For the purpose of examination, they are interpreted to be the same. 
Claim 15 recites “substantially vertically oriented transition surface” in line 2. It is unclear whether this transition surface is the same or different than the “vertically extending transition surface” defined in line 12. For the purpose of examination, it is interpreted they are the same.
Claim 15 recites “a silicon dioxide region” in line 5.  It is unclear whether this is the same or different than the silicon dioxide region defined in line 17 of claim 10. For the purpose of examination, it is interpreted they are the same.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 10-11, 13, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bergendahl et al. (US 2018/0069000 A1).
Regarding claim 1, Bergendahl teaches an integrated circuit product (device in Fig. 1, 5-11 of Bergendahl, which is an improvement over the embodiment in Fig. 2 of Bergendahl) formed above a semiconductor substrate, the product comprising: 
a first final gate structure (left metal gate 25a in Fig. 2; Fig. 11 shows the cross-sectional view in a perpendicular to the one shown in Fig. 2.  Embodiments in Figs. 2 and 5-11 are similar) having a first gate dielectric layer (27) extending vertically along a first end surface (right end surface of the gate 25a as shown in Fig. 2) thereof; 
a second final gate structure (right metal gate 25b in Fig. 2) having a second gate dielectric layer (27 of gate 25b) extending vertically along a second end surface (left end surface of gate 25b) thereof; and 
an insulating gate separation structure (5 in Fig. 11) positioned between said first and second final gate structures (as shown in Figs. 1 & 2), said insulating gate separation structure comprising first and second side surfaces (left and right side surfaces of 5 that contacts the first and second end surfaces of the first/second gate structure) that are opposite one another, wherein said first gate dielectric layer extending vertically along said first end surface contacts said first side surface of said insulating gate separation structure and said second gate dielectric layer extending vertically along said second end surface contacts said second side surface of said insulating gate separation structure (as defined), and wherein said insulating gate separation structure includes: 
a first portion (narrow lower portion of 5 which includes the etch-stop layer 40a and nitride fill 45) having a first surface area (area of bottom surface of the narrow lower portion of 5) above said semiconductor substrate and adjacent an oxide layer (spacer 29 is made of oxide as stated in [0038] of Bergendahl), wherein said oxide layer horizontally surrounds said first portion (as shown in Fig. 10); and 
a second portion (wider upper portion of 5 which includes the etch-stop layer 40a and nitride fill 45) on said first portion and said oxide layer, wherein a surface area (width of the wider upper portion of 5) of said second portion is greater than a surface area of said first portion (see Fig. 11 of Bergendahl).    
Regarding claim 2, Bergendahl teaches all the limitations of the integrated circuit product of claim 1, and also teaches wherein said insulating gate separation structure comprises an internal sidewall spacer (etch stop layer 40a) and a layer of material (nitride fill 45) positioned within said internal sidewall spacer.  
Regarding claim 3, Bergendahl teaches all the limitations of the integrated circuit product of claim 2, and also teaches wherein said insulating gate separation structure further comprises a substantially vertically oriented transition surface (portion of vertical surface of etch-stop layer 40a that is in contact with spacer 29 in Fig. 10-11) that extends between said substantially horizontally oriented bottom central surface (bottom surface of horizontal bottom surface of etch-stop layer 40a in Fig. 10-11) and said substantially horizontally oriented recessed surface (bottom surface of portion of etch-stop layer 40a that is on top of spacer 29) and wherein the integrated circuit product further comprises a silicon dioxide region (as interpreted in 112b rejection above) positioned vertically below said substantially horizontally oriented recessed surface and adjacent said transition surface of said insulating gate separation structure.  
Regarding claim 5, Bergendahl teaches all the limitations of the integrated circuit product of claim 1, and also teaches wherein said first and second final gate structures comprise a high-k replacement gate insulation layer (27 is high-k dielectric material, as stated in [0037] of Bergendahl) and a replacement gate electrode (25a/b) that comprises at least one metal-containing layer of material (as stated in [0037] of Bergendahl).  
Regarding claim 6, Bergendahl teaches all the limitations of the integrated circuit product of claim 1, and also teaches wherein said first and second final gate structures are formed for, respectively, first and second transistor devices, wherein both said first and second transistor devices are one of planar transistor devices or FinFET devices (as shown in Fig. 1 & 2 of Bergendahl).  
Regarding claim 7, Bergendahl teaches all the limitations of the integrated circuit product of claim 1, and also teaches wherein said insulating gate separation structure comprises an internal sidewall spacer (etch stop layer 40a)and additional material (45) positioned within said internal sidewall spacer.  
Regarding claim 10, Bergendahl teaches an integrated circuit product (device in Fig. 1, 5-11 of Bergendahl, which is an improvement over the embodiment in Fig. 2 of Bergendahl) formed above a semiconductor substrate (1), the product comprising: 
a first final gate structure (left metal gate 25a in Fig. 2; Fig. 11 shows the cross-sectional view in a perpendicular to the one shown in Fig. 2.  Embodiments in Figs. 2 and 5-11 are similar) having a first end surface (right end surface of the gate 25a as shown in Fig. 2); 
a second final gate structure (right metal gate 25b in Fig. 2) having a second end surface (left end surface of gate 25b);  
an insulating gate separation structure (5 in Fig. 11) positioned between said first and second final gate structures (as shown in Figs. 1 & 2), said insulating gate separation structure comprising first and second side surfaces (left and right side surfaces of 5 that contacts the first and second end surfaces of the first/second gate structure) that are opposite one another, wherein said first end surface contacts said first side surface of said insulating gate separation structure and said second end surface contacts said second side surface of said insulating gate separation structure (as defined above), and wherein said insulating gate separation structure has a stepped bottom surface with a substantially horizontally oriented bottom central surface (bottom surface of horizontal bottom surface of etch-stop layer 40a in Fig. 10-11) that is surrounded by a substantially horizontally oriented recessed surface (bottom surface of portion of etch-stop layer 40a that is on top of spacer 29) coupled to the horizontally oriented bottom central surface through a vertically extending transition surface (portion of vertical surface of etch-stop layer 40a that is in contact with spacer 29 in Fig. 10-11), wherein said substantially horizontally oriented bottom central surface is positioned at a first level above said substrate and said substantially horizontally oriented recessed surface is positioned at a second level above said substrate (as shown in Fig. 11), and 
a silicon dioxide region (spacer 29 is made of oxide as stated in [0038] of Bergendahl) positioned vertically below said substantially horizontally oriented recessed surface and adjacent said transition surface of said insulating gate separation structure, wherein a vertical distance between the first and second levels corresponds approximately to the vertical thickness of silicon dioxide region (as shown in Fig. 11).  
Regarding claim 11, Bergendahl teaches all the limitations of the integrated circuit product of claim 10, and also teaches wherein said insulating gate separation structure comprises an internal sidewall spacer (40a in Fig. 10-11 of Bergendahl) and a layer of material (nitride fill 45) positioned within said internal sidewall spacer, wherein an outer surface (as shown in Fig. 10-11 of Bergendahl) of said internal sidewall spacer is positioned on and in contact with said first end surface and said second end surface.  
Regarding claim 13, Bergendahl teaches all the limitations of the integrated circuit product of claim 10, and also teaches wherein said insulating gate separation structure comprises an internal sidewall spacer (40a in Fig. 10-11 of Bergendahl) and additional material (45) positioned within said internal sidewall spacer, wherein an outer surface of said internal sidewall spacer is positioned on and in contact with said first end surface and said second end surface (as shown in Fig. 10-11 of Bergendahl).  
Regarding claim 15, Bergendahl teaches all the limitations of the integrated circuit product of claim 10, and also teaches wherein said insulating gate separation structure further comprises a substantially vertically oriented transition surface (portion of vertical surface of etch-stop layer 40a that is in contact with spacer 29 in Fig. 10-11) that extends between said substantially horizontally oriented bottom central surface and said substantially horizontally oriented recessed surface and wherein the integrated circuit product further comprises a silicon dioxide region positioned vertically below said substantially horizontally oriented recessed surface and adjacent said transition surface of said insulating gate separation structure (as taught in claim 10 above and shown in Fig. 10-11 of Bergendahl). 
 Regarding claim 16, Bergendahl teaches an integrated circuit product (device in Fig. 1, 5-11 of Bergendahl, which is an improvement over the embodiment in Fig. 2 of Bergendahl) formed above a semiconductor substrate (1), the product comprising: 
a first final gate structure (left metal gate 25a in Fig. 2; Fig. 11 shows the cross-sectional view in a perpendicular to the one shown in Fig. 2.  Embodiments in Figs. 2 and 5-11 are similar) having a first gate dielectric layer (27) extending vertically along a first end surface (right end surface of the gate 25a as shown in Fig. 2) thereof; 
a second final gate structure (right metal gate 25b in Fig. 2) having a second gate dielectric layer (27 of gate 25b) extending vertically along a second end surface (left end surface of gate 25b) thereof; and 
an insulating gate separation structure (5) positioned between said first and second end surfaces, wherein said insulating gate separation structure comprises: 
first and second side surfaces (left and right side surfaces of 5 that contacts the first and second end surfaces of the first/second gate structure) that are opposite one another, wherein said first gate dielectric layer extending vertically along said first end surface contacts first side surface of said insulating gate separation structure and said second gate dielectric layer extending vertically along said second end surface contacts said second side surface of said insulating gate separation structure (as defined above); 
an internal sidewall spacer (etch-stop layer 40a) and additional material (nitride fill 45) positioned within said internal sidewall spacer; 
a stepped bottom surface with a substantially horizontally oriented bottom central surface (bottom surface of horizontal bottom surface of etch-stop layer 40a in Fig. 10-11) that is surrounded by a substantially horizontally oriented recessed surface (bottom surface of portion of etch-stop layer 40a that is on top of spacer 29) coupled to the horizontally oriented bottom central surface through a vertically extending transition surface (portion of vertical surface of etch-stop layer 40a that is in contact with spacer 29 in Fig. 10-11), wherein said substantially horizontally oriented bottom central surface is positioned at a first level above said substrate and said substantially horizontally oriented recessed surface is positioned at a second level above said substrate (as shown in Fig. 10-11 of Bergendahl); and 
a silicon dioxide region (spacer 29 is made of oxide as stated in [0038] of Bergendahl) positioned vertically below said substantially horizontally oriented recessed surface and adjacent said transition surface of said insulating gate separation structure, wherein a vertical distance between the first and second levels corresponds approximately to the vertical thickness of silicon dioxide region (as shown in Figs. 10-11 of Bergendahl).  
Regarding claim 19, Bergendahl teaches all the limitations of the integrated circuit product of claim 1, and also teaches wherein a horizontal width of said second portion between said first and second final gate structures is approximately equal to a combined surface horizontal width of said first portion and said oxide layer between said first and second final gate structures (as shown in Fig. 11 of Bergendahl).

Allowable Subject Matter
Claims 4, 8-9, 12, 14, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4, the prior art of record does not disclose or fairly suggest a integrated circuit product satisfying “wherein said internal sidewall spacer and said layer of material positioned within said internal sidewall spacer both comprise a same material” along with all the limitations of claim 2.  
Regarding claim 8, the prior art of record does not disclose or fairly suggest a integrated circuit product satisfying “wherein said internal sidewall spacer and said additional material positioned within said internal sidewall spacer both comprise a same material” along with all the limitations of claim 7
Regarding claim 12, the prior art of record does not disclose or fairly suggest a integrated circuit product satisfying “wherein said internal sidewall spacer and said layer of material positioned within said internal sidewall spacer both comprise a same material” along with all the limitations of claim 11.  
Regarding claim 14, the prior art of record does not disclose or fairly suggest a integrated circuit product satisfying “wherein said internal sidewall spacer and additional material positioned within said internal sidewall spacer both comprise a same material” along with all the limitations of claim 13.
Regarding claim 17, the prior art of record does not disclose or fairly suggest a integrated circuit product satisfying “wherein said internal sidewall spacer and additional material positioned within said internal sidewall spacer both comprise a same material” along with all the limitations of claim 16.
The prior art of record are Yu et al. (US 2017/0125411 A1), Cheng et al. (US 2018/0108770 A1), and Bergendahl et al. (US 2018/0069000 A1).
Yu teaches a device with a gate separation structure (155 in Figs. 10A-B of Yu). The gate separation structure includes a first portion (portion of 155 below the level of the gate 170 and gate dielectric 160) which is adjacent an oxide layer (140), and a second portion (portion of 155 that is at the same as the level of the gate 170 and gate dielectric 160).  However, the second portion does not have a greater “surface area” (or the width) than the first portion.  The gate separation structure also does not have a recessed surface.
Cheng teaches a device with a gate separation structure (see Fig. 11 of Cheng).  The gate separation structure includes a first portion (narrower portion that is in contact with gate dielectric 11) and a wider second portion (wider portion), and an oxide layer (15) surrounding the first portion.  However, the gate dielectric of the gates do not extend vertically along the end surfaces of the gates.  The oxide layer (15) is not a silicon dioxide region that has a thickness equal to the difference between the first and second levels.
Bergendahl teaches a gate separation structure (5 in Fig. 1, 2, 10 and 11) with a narrower lower portion sandwiched between two oxide spacer (29) while the wider upper portion rest on top surface of the oxide spacers.  However, the gate separation structure includes a liner (40a) and a fill layer (45) that are made of different materials (HfO and nitride, respectively).  Since the fill layer is a nitride material, Bergendahl actually specifically teaches that the liner being a different material than the fill layer in order to protect the sidewall of the gate (see the discussion of embodiment in Fig. 2 of Bergendahl). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822